--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT 10.3
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT




THIS ASSIGNMENT (this "Assignment") is made and entered into effective this 31st
day of December, 2009, by and between  SECURITY NATIONAL LIFE INSURANCE COMPANY
OF LOUISIANA, a Louisiana domiciled insurance company ("Security National Life
of Louisiana"), and SECURITY NATIONAL LIFE INSURANCE COMPANY, a Utah domiciled
insurance company  ("Security National Life") (collectively, the "Parties").


WITNESSETH:


WHEREAS, on September 18, 2009, Security National Life of Louisiana and Security
National Life entered into an Agreement and Plan of Complete Liquidation (the
"Agreement"), pursuant to which Security National Life of Louisiana is to be
liquidated into Security National Life in essentially the same manner as the
liquidation described in the Internal Revenue Service Private Letter Ruling
9847027 in order to achieve the same tax treatment and consequences under
Section 332 of the Internal Revenue Code of 1986, as amended, and other
applicable provisions described in said Letter Ruling; and


WHEREAS, in order to complete the liquidation of Security National Life of
Louisiana and the transfer of its business to Security National Life under the
terms of the Agreement, Security National Life and Security National Life of
Louisiana entered into a Reinsurance Agreement (the "Reinsurance Agreement")
dated December 31, 2009, in which Security National Life became primarily liable
for the liabilities of Security National Life of Louisiana on insurance
contracts and annuities issued by Security National Life of Louisiana to its
policyholders, and Security National Life of Louisiana transferred assets to
Security National Life having a fair market value equal to or greater than the
assumed liabilities; and


WHEREAS, Security National Life of Louisiana and Security National Life desire
to enter into an assignment in which Security National Life of Louisiana would
assign and transfer to Security National Life all of its assets and liabilities,
except for the assets and liabilities transferred pursuant to the Reinsurance
Agreement;


NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:


1.           Except for the assets transferred by Security National Life of
Louisiana to Security National Life pursuant to the Reinsurance Agreement,
Security National Life of Louisiana hereby assigns, transfers and conveys to
Security National Life, as of the date of this Assignment, all of Security
National Life of Louisiana's rights, title and interest in and to all of its
assets of every kind and nature whatsoever, including without limitation, the
following:  (i) cash reserved for the payment of certain liabilities and
obligations of Security National Life of Louisiana, including advanced premiums,
suspense items on insurance policies, and escheate obligations; (ii) furniture
and equipment, including computer hardware and software; (iii) prepaid deposits;
(iv) accrued investment income; (v) reinsurance and other receivables; (vi)
agent balances; (vii) business and other operational licenses; (viii)
maintenance agreements; (ix) rights to transact business in the name of Security
National Life Insurance Company of Louisiana; (x) accounting and other records;
(xi) leases and contract rights; (xii) insurance policies; and (xiii) any and
all other real and personal property.


 
 

--------------------------------------------------------------------------------

 


2.           Except for the liabilities of Security National Life of Louisiana
assumed by Security National Life pursuant to the Reinsurance Agreement,
Security National Life hereby assumes any and all liabilities of Security
National Life of Louisiana as of the date of this Assignment;


3.           Security National Life of Louisiana also hereby assigns, transfers
and conveys to Security National Life all of its rights in and to the name of
Security National Life Insurance Company of Louisiana and permits Security
National Life to immediately assume and use the name of Security National Life
Insurance Company of Louisiana.


4.           This Assignment may be modified or amended only in writing duly
executed by each of the Parties.


5.           This Assignment shall be governed and construed and enforced in
accordance with the laws of the State of Utah (without regard to the principles
of conflicts of law) applicable to a contract executed and performable in such
state.


6.           This Assignment is binding upon and will inure to the benefit of
the Parties and their respective successors and permitted assigns.


7.           Neither this Assignment nor any right or obligation herein or part
hereof may be assigned by any party hereto with the prior written consent of the
other party hereto and the Louisiana Department of Insurance (and any attempt to
do so will be void).


8.           This Assignment may be executed simultaneously in counterparts,
each of which will be deemed an original, but all of which, when taken together,
will constitute one and the same instrument.


IN WITNESS WHEREOF, each of the Parties hereto, intending to be legally bound
hereby, has duly executed this Assignment as of the date first above written.



 
SECURITY NATIONAL LIFE INSURANCE COMPANY
   
     OF LOUISIANA
                   
By:
    /s/ Scott M. Quist
   
Its:
     President
                         
SECURITY NATIONAL LIFE INSURANCE COMPANY
                           
By:
    /s/ Scott M. Quist
   
Its:
     President
 



 
 
2

--------------------------------------------------------------------------------